Per Curiam. —
Gray v. Holdship is stronger than the present case, and entirely decisive of the point in controversy. A copper kettle in a brew-house might perhaps be more readily conceived, in favour of trade, not to be a fixture or part of the building, than the engine which propels a steam saw-mill, and which does the usual ofiice of a water wheel; for it would not be pretended that the running gears of a mill are not part of the building. The words of the law are very general, and it is impossible to doubt that the plaintiffs are within its protection.
Judgment affirmed.